— In a medical malpractice action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Delaney, J.), dated July 30, 1990, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3126.
Ordered that the order is affirmed, with costs.
Although it has been held that monetary sanctions are preferred over dismissal (see, Rosner v Blue Channel Corp., 131 AD2d 654), it has also been held that where a party frustrates attempts at disclosure through deliberate and contumacious acts, dismissal is proper (see, DeMasi v Dine, 155 AD2d 583; see also, Lobo Equities v North Riv. Ins. Co., 124 AD2d 647). In spite of the repeated requests and orders directing the plaintiff to involve herself in pretrial disclosure, she did not. Accordingly, the complaint was properly dismissed pursuant to CPLR 3126. Thompson, J. P., Sullivan, Balletta and Lawrence, JJ., concur.